Citation Nr: 0700248	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as borderline schizophrenia and multiple 
personalities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated in his November 2002 claim that he was 
treated three times between 1987 and 1993 at the Cincinnati 
VA Medical Center (MC).  He also noted that he has been 
receiving treatment at the Cincinnati VAMC from April 1987 
through the present.  There is no indication in the claims 
folder that these records, to include hospitalization 
records, were requested or obtained.  Since VA has a duty to 
obtain all outstanding identified VA treatment records as 
such records are constructively in the possession of VA 
adjudicators during the consideration of a claim, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), the Board must remand this appeal 
to obtain these records.

The Board notes that in his June 2004 substantive appeal the 
veteran indicated that he is receiving Social Security 
disability benefits for mental illness.  Seeing as the 
disability that is the basis for this award is the disability 
before the Board on appeal, the records associated with his 
application and award of Social Security disability benefits 
should be obtained while this appeal is on remand.

The veteran contends that he received psychiatric evaluation 
during service, and that such evaluation misdiagnosed him 
with a personality disorder instead of the psychiatric 
disorder he now has.  A review of the veteran's service 
medical records reveals that a psychiatric consultation was 
obtained during a November 1979 hospitalization for syncope-
like episodes.  A summary of the results of that consultation 
are provided in the discharge summary; however, the 
consultation notes are not of record.  The Board notes that 
often times mental hygiene records are not filed with the 
veteran's service medical records, but rather, are filed 
under the name of the treating facility at the National 
Personnel Records Center (NPRC).  Therefore, attempts should 
be made to obtain any November 1979 psychiatric records for 
the veteran reflecting treatment of the veteran at the U.S. 
Air Force (AF) Hospital at the Warren AF Base in Wyoming.

The current evidence of record reveals no competent evidence 
of in-service complaints, treatment, or diagnosis for an 
acquired psychiatric disorder, nor is there competent 
evidence suggesting a possible association between the 
veteran's current acquired psychiatric disorder(s) and his 
military service.  As such, regardless of the veteran's, and 
his representative's, contentions, VA is not required to 
provide him with a VA examination and medical opinion.  See 
38 C.F.R. § 3.159(c)(4) (2006).  However, should any medical 
records retrieved on remand indicate an in-service diagnosis 
of an acquired psychiatric disorder or a possible association 
between any current acquired psychiatric disorder(s) and 
service, the Board concludes that a medical opinion, to 
include a current diagnosis and etiological opinion, will be 
needed to aid in the Board's determination of the veteran's 
appeal.  Thus, a VA examination may be in order.  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder claimed as borderline schizophrenia and 
multiple personalities.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or an effective date.  As 
this question is involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Obtain any VA treatment records from 
the Cincinnati VAMC, to include 
hospitalization records, for the period 
from 1987 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. Obtain all medical and administrative 
records from the Social Security 
Administration relating to its decision 
awarding the veteran Social Security 
disability benefits.

4. Obtain all mental hygiene records, 
including consultation and hospitalization 
records, for the veteran for November 
1979.  It should be noted that the records 
may be filed at the NPRC under the name of 
the facility, U.S. Air Force Hospital at 
Warren Air Force Base in Wyoming, and not 
the veteran.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

5. If, and only if, medical records are 
obtained which demonstrate that the 
veteran had complaints, treatment, or 
diagnosis for an acquired psychiatric 
disorder in service or within one year of 
service separation, or records that 
suggest the possibility that any current 
acquired psychiatric disorder(s) may be 
related to his military service, then 
request a VA psychiatric examination to 
ascertain the existence and etiology of 
the veteran's current acquired psychiatric 
disorder(s).  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
veteran has any current acquired 
psychiatric disorder(s) and provide a 
diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely (greater than a 50 percent 
probability), less likely (less than a 50 
percent probability), or as likely as not 
(50 percent probability) that any current 
acquired psychiatric disorder is 
etiologically related to the veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6. Then the case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

